Title: To Alexander Hamilton from Amos Stoddard, 3 March 1799
From: Stoddard, Amos
To: Hamilton, Alexander


          
            Sir,
            Portland 3 march 1799.
          
          Your letter of the 15. Ult. addressed “to the commanding Officer of the Troops of the United States at Portland,” has been duly received by me. I have complied with its directions as speedily as the nature of the case would admit, and with as much accuracy as possible.
          The public works at this post are as follows—1. a small block-house or citadel, in which my men are now quartered, with a breast work round the top of it, enclosed by a wall of very little consequence, and defended by one nine pounder—Under it is a convenient and safe magazine. 2. a Battery, on which is mounted four 24 pounders, four twelves, and one eighteen. 3. a store for the security and preservation of clothing, arms, and other military apparatus. 4. a small Guard-house, under which is a magazine contiguous to the Battery—And 5. a reverbaratory furnace. During the last season much labor was expended in the reparation of the public works—and very probably by mid-summer they will be finished.
          But notwithstanding they are nearly as much perfected as they are capable—yet I am of opinion, that they will ever be inadequate to the defence of the town against the annoyance of an enemy by water. The Battery is so contiguous to the buildings that by the time the Guns are able to reach a Vessel of war; the town will be in imminent danger. I am convinced that the Battery ought to be supplied with heavier ordnance, and placed much lower down the harbor, a distance from the property of the Inhabitants, where the channel is much nearer the land, and affords a better prospect of successful resistance. If the harbor was clear of ice, and the weather less intence, I could furnish you with a draft of the Town, harbor, and public works, and of their heights and distances, by which the exact position of them might be comprehended at one view.
          By the enclosures you will perceive the number and equipment of my men—the number and size of the Cannon; and the quantity and kinds of ordnance stores. An 32 pounder, one 18, one 12, and one 9, inserted in the invoice, were mounted and supplied with the requisite implements by this State: They are not placed in any of the public works—but remain to be disposed of as the exegency of events may dictate.
          Convinced of the necessity of strict discipline, I have endeavored to establish it among my men. When the weather permits, I put them to the exercise of their small Arms, and Artillery—instruct them in the etequette and important details of Guard and Garrison duty, and in the evolutions of the field—teach them the necessity of cleanliness, decorum, and subordination; and I flatter myself that no better men in point of size, nor any more attached to the public service, can be found in the United States. I experience some difficulty from their friends, who mostly live in the vicinity—for I find some base enough to advise desertion. If our services could be dispensed with here, and a rendezvous or station in some other State might operate as an avoidance of the evil, and tend to a more strict and correct discipline.
          Besides—we labor under one inconvenience not usual in detachments or separate portions of the Army. The block-house or citadel comprises only four small appartments, and is hardly sufficient for the accommodation of my recruits—the consequence is that I am obliged, together with my Lieutenant, to quarter in town, a distance of near three quarters of a mile. This of course puts it out of our power to attend so strictly to discipline as is requisite in a regular corps. If this post is to be occupied in future by the troops of the United States, an additional building must be erected—and perhaps no better time than the present spring will offer for the execution of this necessary measure. At all hazzards my men must go into Tents early the ensuing summer—otherwise, from their compact situation, they will be exposed to contagious disorders. Nothing more is requisite to urge the an immediate supply of Tents for a full Company.
          I beg leave to conclude with a short detail of particulars—which come within the trust reposed in me, and relate to the advancement of the service.
          1. Are the soldiers entitled to receive more articles of clothing than those allowed them by law, provided they pay the public for them? If this indulgence be permitted, I will endeavor, from the proper office, to supply myself with the contract-prices.
          2. By the return of clothing a small deficiency will appear—of this we are very much in want, particularly the Vests—many of my recruits are totally destitute of this necessary article.
          3. The law allows ten artificers of different trades to a Company. I was led to expect from the 28 Art. of my recruiting orders, that written instructions would be given of the number and kind of each before this period. I have received no such instructions; and as my Company is now nearly full, I experience the want of them.
          4. As myself and Lieutenant are obliged to quarter in town at a considerable expence, would it not be just to charge something in our quarterly accounts for house-rent? Probably two Dollars per week each, from the first of January, would be adequate to our extra expences.
          5. The 4 Sect. of the Act of the 3 march ’97, provides that every Officer, while commanding a seperate post, shall be entitled to double rations. I now think myself entitled to this provision, tho’ I have not as yet presumed to take it: I wrote the Secy of war some time last summer on this subject, and received for answer, that he considered me merely in the light of a recruiting Officer, and therefore not then authorized to receive the rations of attached to a seperate command. My situation is now very different—my company is respectable by its numbers—and the post and military stores are explicitly confided to my care. Even the benefit of this provision, added to the premium for enlistments, is by no means adequate to my necessary expenditures in the recruiting service; and I venture to hope that I shall be allowed double rations from the first of January last.
          I however wait for your instructions relative to the above particulars—and am, Sir, with the highest respect, your very huml. Servt.
          
            Amos Stoddard, Capt.
            2 Reg: Art: & Engs
          
          Genl. Hamilton.
        